United States Court of Appeals
                            FOR THE EIGHTH       CIRCUIT

                                   ___________

                                   No. 96-1791
                                   ___________

Buck Green, individually and on     *
behalf of all others similarly situated;                          *
Joyce Moton, individually and on    *
behalf of all others similarly situated,                          *
                                    *
           Appellants,              *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Western District of Missouri.
Gary J. Stangler; Carmen Schulze;   *
Richard Koon; Don Holt; Louise      *         [Unpublished]
Critten; D. Wayne Osgoode; Charles *
Diamond,                            *
                                    *
           Appellees.               *
                               ___________

                                   Submitted: June 20, 1997
                                           Filed: July 9, 1997
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.

      Buck Green and Joyce Moton appeal the district court’s1 grant of
summary




      1
      The Honorable D. Brook Bartlett, Chief Judge, United States District Court for
the Western District of Missouri.
judgment to defendants in their civil rights action. Having carefully
reviewed the record and the parties’ submissions, we affirm the judgment
of the district court. See 8th Cir. R. 47B.

     Defendants’ motion to dismiss Moton from the appeal is granted.

     A true copy.

           Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -2-